Citation Nr: 1203986	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-13 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to August 1983 and from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision rendered in August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2011, the Veteran testified at a videoconference hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  At the time of the hearing, the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal along with a waiver of RO jurisdiction of such evidence as well as all VA treatment notes added to the file since the issuance of the April 2009 supplemental statement of the case.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011).  The record was also held open for a period of 30 days to afford the Veteran an opportunity to submit additional evidence.  As no additional evidence was received, the Board will now proceed with adjudicating this matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the issue of entitlement to service connection for a lumbar spine disorder is warranted. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

A July 1998 private MRI report of the lumbar spine and August 1998 bone scan report showed no abnormalities identified.  Pre-deployment private treatment notes dated in October and November 2003 reflected findings of L5 radiculitis and the Veteran's report of being involved in a motor vehicle accident in 1997 with subsequent injuries to the lower back.  

Reserve service treatment records dated in October 1997 detailed a motor vehicle accident in June 1997.  A December 2003 service memorandum listed a medical condition of lumbar (L5) radiculitis (well-controlled with medications) and showed the Veteran was cleared for retention.  During that same month, the Veteran started a period of active service.  He was treated for complaints of low back pain and L5 radiculitis in January and April 2004. 

The Veteran's spine was marked as abnormal on his February 2005 service separation examination report.  A February 2005 treatment note indicated that the Veteran had an exacerbation of pre-existing back pain with stress of duty in Iraq and that the pain was not controlled by previous medication.  A February 2005 memorandum detailed a medical report of Presumptive Line of Duty.  The Veteran was noted to report an exacerbation of low back pain.  A February 2005 Report of Medical History showed complaints that wearing boots, back pack, and armor had exacerbated back pain during deployment.

Post-service VA and private treatment records dated from August 2005 to June 2011 as well as a July 2006 VA spine examination report detailed complaints of low back pain and findings of lumbar radiculitis, right leg radiculopathy, lumbar spine degenerative joint disease, misalignments, retrospondylolisthesis, foraminal encroachment of L5, and lumbar spine degenerative disc disease.  An April 2008 private MRI report revealed L5-S1 bulging disc as well as asymmetric L5-S1 facet degenerative change results.

In written statements of record as well as during his June 2011 hearing, the Veteran asserted that his current lumbar spine disorder was aggravated beyond the natural progression of the disease during active service.  Thus, in light of the cumulative record discussed above, the AMC should arrange for the Veteran to undergo an additional VA spine examination to clarify whether his claimed lumbar spine disorder was aggravated during active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file further reflects that the Veteran has received medical treatment for his claimed lumbar spine disorder from the VA Medical Center (VAMC) in Birmingham, Alabama, and the Shoals Area (Florence) Community Based Outpatient Clinic (CBOC) in Sheffield, Alabama; however, as the claims file only includes records from those facilities dated up to June 2010, any additional records from those facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, a private treatment provider statement associated with the record in June 2011 identified that the Veteran was receiving private chiropractic treatment from A. S., D. C., for his claimed lumbar spine disorder.  On remand, the AMC should also assist the Veteran in obtaining relevant private treatment records.  38 C.F.R. § 3.159(c)(1) (2011).

Accordingly, the case is REMANDED for the following actions:

1. The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed lumbar spine disorder.  Of particular interest are all private treatment records from A. S., D. C.  The AMC should also obtain VA clinical records pertaining to the Veteran's claimed lumbar spine disorder from the Birmingham VAMC and Shoals Area (Florence) CBOC for the period from June 2010 the present.

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The AMC should schedule the Veteran for a VA spine examination by an appropriate physician to address the nature and etiology of his claimed lumbar spine disorder.  All indicated tests and studies are to be performed.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner must indicate in the examination report that the claims folder was so reviewed.

With respect to any diagnosed lumbar spine disorder, the examiner should provide the following opinions, consistent with sound medical principles: (a) whether the disorder clearly and unmistakably pre-existed the Veteran's entrance into military service (i.e. whether it is un-debatable that the disability pre-existed service); and, if so (b) whether there is clear and unmistakable evidence that the disorder was aggravated by service (i.e., worsened beyond its natural progression), to include an in-service complaints of low back pain.

If the examiner determines that the claimed lumbar spine disorder did not clearly and unmistakably pre-exist service, (and as such the presumption of soundness at entry remains un-rebutted) he or she should opine whether it is as least likely as not (a 50 percent probability or greater) that any lumbar spine disorder had its onset in service or is otherwise casually related to in-service injury or disease.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed in a legible report as well as acknowledge and discuss pre-deployment lumbar spine findings dated from 1997 to 2003, service treatment records, the Veteran's lay statements, and the July 2006 VA examination findings.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in April 2009.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

